Examiner’s Comment
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power domain isolation system comprising: a reactive circuit; an input network coupled to the first power domain and having first and second input nodes that are coupled in parallel with the reactive circuit via respective first and second current control circuits; and an output network coupled to the second power domain and having first and second output nodes that are coupled in parallel with the reactive circuit via respective third and fourth current control circuits; wherein the first and second current control circuits are configured to couple the reactive circuit to the input nodes when the third and fourth current control circuits are configured to electrically isolate the reactive circuit from the output nodes; wherein the first and second current control circuits are configured to electrically isolate the reactive circuit from the input nodes when the third and fourth current control circuits are configured to couple the reactive circuit to the output nodes; and wherein at least one of the first, second, third, and fourth current control circuits comprises back-to-back first and second FET devices, wherein the first FET device has a body diode cathode coupled to the first input node and a body diode anode coupled to a first intermediate node, and the second FET device has a body diode cathode coupled to a terminal of the reactive circuit and a body diode anode coupled to the first intermediate node, in combination with all the limitations set forth in claim 1.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838